Exhibit 10.244

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into on this
5th day of May, 2007, to be effective on the 31st day of May, 2007 (the
“Effective Date”), by and between Pharmaceutical Product Development, Inc., a
North Carolina corporation (the “Company”), with a mailing address for notice
purposes of 929 North Front Street, Wilmington, North Carolina 28401, Attention:
Fred N. Eshelman, and William J. Sharbaugh (“Employee”), an individual whose
mailing address for notice purposes is 929 North Front Street, Wilmington, North
Carolina 28401.

RECITALS

A. The Company is a clinical research organization engaged in the business of
providing drug discovery and development services to pharmaceutical,
biotechnology, medical device, government and academic organizations throughout
the world (the “Business”).

B. The Company desires to employ Employee and Employee desires to be employed by
the Company, all upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
of the parties hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE 1

EMPLOYMENT AND DUTIES

1.1 Employment of Employee. On the Effective Date, the Company agrees to employ
Employee and Employee accepts such employment pursuant and subject to the terms
and conditions of this Agreement.

1.2. Duties and Powers. During the Employment Period (as defined herein),
Employee shall serve as Chief Operating Officer of the Company and will have
such responsibilities, duties and authority, and will render such services for
and in connection with the Company and its affiliates as are customary in such
position and as the Board of Directors of the Company (the “Board”) and the
Chief Executive Officer of the Company shall from time to time reasonably
direct. Employee shall devote Employee’s full business time and attention
exclusively to the Business of the Company and shall use best efforts to
faithfully carry out Employee’s duties and responsibilities hereunder. Employee
shall comply with all personnel policies and procedures of the Company as the
same now exist or may be hereafter implemented by the Company from time to time,
including those policies contained in the Company’s employee manual or



--------------------------------------------------------------------------------

handbook which sets forth policies and procedures generally for employees of the
Company and its subsidiaries and affiliates (the “Handbook”) to the extent not
inconsistent with this Agreement.

ARTICLE 2

TERM OF EMPLOYMENT

Unless sooner terminated as provided elsewhere in this Agreement, Employee’s
employment under this Agreement shall begin the Effective Date and end at 11:59
p.m. Eastern Time on May 30, 2008 (“Initial Employment Period”). This Agreement
shall automatically renew for successive one-year periods, unless either the
Company or Employee provides written notice to the other at least sixty
(60) days prior to the termination of the Initial Employment Period or any
renewal period stating said party’s desire to terminate this Agreement. The
Initial Employment Period and any extension or renewal thereof shall be referred
to herein together as the “Employment Period”. Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Article 4 hereof.

ARTICLE 3

COMPENSATION AND BENEFITS

3.1 Base Salary. The Company will pay Employee an annual base salary at a rate
of $360,000 per annum (the “Base Salary”), payable in accordance with the
Company’s regular payroll policy for salaried employees. The Base Salary of
Employee may be subject to increase annually during the Employment Period by the
Company. If the Employment Period is terminated pursuant to Article 4 hereof or
is otherwise shorter than a full contract year, then the Base Salary for any
partial year will be prorated based on the number of days elapsed in such year
during which services were actually performed by Employee.

3.2 Sign-On Bonus. The Company will pay Employee a one-time bonus of $75,000 in
cash within thirty (30) days of the Effective Date in accordance with the terms
of a separate sign-on bonus agreement to be entered into simultaneously with
this Agreement.

3.3 Benefits.

a. During the Employment Period, Employee shall be eligible to participate in
and/or receive benefits under the health insurance, group term life/AD&D, short
and long-term disability, retirement, paid-time off and other plans maintained
from time to time by the Company, subject in each instance to Employee meeting
all eligibility and qualification requirements of such plans. During the
Employment Period, Employee shall be entitled to twenty-seven (27) days of
paid-time-off, subject to the provisions of the Handbook.

 

2



--------------------------------------------------------------------------------

b. In addition to the benefits provided in (a) above, during the Employment
Period, Employee shall be entitled to participate in (i) the employee incentive
compensation plan maintained for employees of the Company, as the same may be
amended from time to time (the “Incentive Compensation Plan”), and (ii) the 1995
Equity Compensation Plan maintained by PPD, as the same has been and may be
amended from time to time, or any successor plan (the “ECP”), subject in each
instance to Employee meeting all eligibility and qualification requirements of
such plans. For the calendar year 2007, Employee shall be eligible to receive an
incentive compensation payment under the Incentive Compensation Plan of up to
fifty percent (50%) of the base salary paid to Employee in 2007.

3.4 Initial Stock Option Grant. The Company shall grant to Employee as of the
Effective Date non-qualified options to purchase 75,000 shares of PPD’s common
stock. Said stock options shall be granted under the terms and conditions of the
ECP and standard Stock Option Award Agreement to be entered into by PPD and
Employee as of the Effective Date. In addition to the other terms and conditions
of the ECP and the Stock Option Award Agreement, said stock options shall be
subject to a three-year linear vesting schedule and will be priced based on the
Nasdaq closing price on the Effective Date.

3.5 Restricted Stock Grant. The Company shall grant to Employee as of the
Effective Date a restricted stock award for 10,000 shares of PPD’s common stock.
Said restricted stock award shall be granted under the terms and conditions of
the ECP and the Company’s standard Restricted Stock Award Agreement to be
entered into by PPD and Employee as of the Effective Date. In addition to the
other terms and conditions of the ECP and the Restricted Stock Award Agreement,
said restricted stock award shall be subject to a three-year linear vesting
schedule.

3.6 Expenses. The Company will reimburse Employee, in accordance with and
subject to Employee’s compliance with the Company’s policy, for Employee’s
necessary and reasonable out-of-pocket expenses incurred in the course of
performance of Employee’s duties hereunder. All reimbursement of expenses to
Employee hereunder shall be conditioned upon presentation of sufficient
documentation evidencing such expenses.

3.7 Working Facilities. Employee shall work out of the Company’s principal
offices in Wilmington, North Carolina. The Company shall furnish Employee with
such office space, equipment, technical, secretarial and clerical assistance and
such other facilities, services and supplies as shall be reasonably necessary to
enable Employee to perform the duties required of Employee hereunder in an
efficient and professional manner.

3.8 Use of Aircraft. Employee shall be entitled to use the Company’s aircraft
for personal use up to a maximum of 10,000 miles per year, subject to the terms
and conditions of the Company’s aircraft policy as the same may be amended from
time to time.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION OF EMPLOYMENT

4.1 Basis for Termination. Notwithstanding any other provision in this Agreement
to the contrary, the Employment Period and Employee’s employment hereunder shall
terminate effective on the date indicated upon the happening of any of the
following events:

a. Upon the death of Employee, effective immediately on the date of death
without any notice;

b. Upon a determination by the Chief Executive Officer of PPD, acting in good
faith and not in an arbitrary or capricious manner, but made in his sole
discretion, that Employee has become physically or mentally incapacitated, as
determined under the Company’s short-term disability policy, and is unable to
perform his duties under this Agreement as a result of such disability, which
inability continues for a period of sixty (60) days during any twelve-month
period hereunder, effective upon the date said determination is communicated to
Employee or such later date as specified by the Chief Executive Officer of PPD;
or

c. Upon a determination by the Chief Executive Office of PPD, acting in good
faith but made in his sole discretion, that Employee: (i) has failed to
substantially perform his duties under or otherwise breached any of the material
terms of this Agreement; (ii) has demonstrated negligence or willful misconduct
in the execution of his duties; or (iii) has been convicted of a felony; in each
case effective upon the date said determination is communicated to Employee or
such later date as specified by the Chief Executive Officer of PPD.

4.2 Compensation After Termination During Employment Period. If the Company
terminates Employee’s employment during the Employment Period pursuant to
Section 4.1 hereof or if either party terminates this Agreement pursuant to
Article 2 hereof, then the Company shall have no further obligations hereunder
or otherwise with respect to Employee’s employment from and after the
termination or expiration date, except that the Company shall pay Employee’s
Base Salary accrued through the date of termination or expiration and shall
provide such benefits as are required by applicable law. From and after such
termination or expiration date, the Company shall continue to have all other
rights available hereunder, including without limitation all rights under
Article 5 hereof, the Proprietary Agreement, and at law or in equity.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

PROPRIETARY INFORMATION

Prior to or coincident with the commencement date of this Agreement, Employee
shall execute and deliver to the Company its standard Proprietary Information
and Inventions Agreement (the “Proprietary Agreement”), a copy of which is
attached hereto as Annex A.

ARTICLE 6

NON-COMPETITION COVENANT

6.1 Non-Competition Covenant. Beginning on the Effective Date and continuing for
a period of [*] following the effective date of the termination (the
“Termination Date”) of Employee’s employment with the Company for any reason,
including, without limitation, termination pursuant to Article 2 hereof (the
“Non-Competition Period”), Employee will not (other than for the direct and sole
benefit of the Company pursuant to this Agreement), directly or indirectly,
either as an individual, as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, or equity owner of any
person, firm, corporation, partnership, limited liability company, trust or
other business entity, or in any other capacity whatsoever, engage in any
activity that is in competition with the Business of the Company in any location
in the world. Notwithstanding the foregoing, the Company agrees that (i) this
Section 6.1 shall not prohibit Employee from working for a pharmaceutical,
biotechnology or medical device organization that is not a clinical research
organization or otherwise competing with the Business by providing drug
discovery or development services to third parties on a fee for service basis
and (ii) that Employee may own up to two percent (2%) of the outstanding voting
securities of any publicly-traded company that is engaged in a business activity
prohibited by this Section 6.1 so long as the Employee does not otherwise
participate in such business in any way prohibited by this Section 6.1.

6.2 Reasonableness of Restrictions; Reformation. Employee acknowledges and
agrees that the Company conducts the Business and services clients of the
Business throughout the world, and that its ability to do so is not based on its
geographic location. In addition, Employee acknowledges and agrees that the
geographic scope of the non-competition covenants in Section 6.1 above are
reasonable and no broader than necessary to protect the legitimate business
interests of the Company and its affiliates, as applicable. Employee further
acknowledges and agrees that the scope of the prohibited activities and time
duration in this Article 6 are reasonable in nature, are no broader than
necessary to protect the legitimate business interests of the Company and its
affiliates, and that irreparable injury will result to the Company or its
affiliates if the Employee breaches the provisions of this Article 6. Therefore,
if Employee breaches any of the provisions of this Article 6, notwithstanding
any other provision of this Agreement to the contrary, the Company shall be
entitled to immediate temporary injunctive and other equitable relief, without
bond and without the necessity of showing actual monetary

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

damages, subject to hearing as soon thereafter as possible. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach by Employee, including the recovery of
any damages which it is able to prove. If a court of competent jurisdiction
determines that any portion of this Article 6 is invalid or unenforceable, the
remainder of this Article 6 shall not thereby be affected and shall be given
full effect without regard to the invalid provisions. If any court of competent
jurisdiction construes any of the provisions of this Article 6, or any part
thereof, to be unreasonable because of the duration or scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision and to enforce such provision as so reduced.

6.3 Jurisdiction and Venue. The parties agree that the United States District
Court for the Eastern District of North Carolina (sitting in Wilmington, North
Carolina) shall have exclusive jurisdiction to enforce the covenants under this
Article 6 and to otherwise resolve any disputes or controversies under this
Article 6. If such court lacks jurisdiction over any such proceeding, the
parties agree that the North Carolina District Court in New Hanover County,
North Carolina shall have exclusive jurisdiction to enforce the covenants under
this Article 6 and to otherwise resolve any disputes or controversies under this
Article 6. The parties agree that venue in either of such courts is proper and
waive any claims and/or defenses based on improper venue.

ARTICLE 7

MISCELLANEOUS

7.1 Withholding Taxes. All amounts payable under this Agreement, whether such
payment is to be made in cash or other property, shall be subject to applicable
withholding requirements for Federal, state and local income taxes, employment
and payroll taxes, and other legally required withholding taxes and
contributions to the extent appropriate in the determination of the Company, and
Employee shall report all such amounts as ordinary income on Employee’s personal
income returns and for all other purposes.

7.2 Assignment. No party hereto may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided, however, that the Company shall have the right to assign all
or any part of its rights and obligations under this Agreement (i) to any
member, subsidiary or affiliate of the Company or any surviving entity following
any merger or consolidation of any of those entities with any entity other than
the Company, or (ii) in connection with the sale of the Business by the Company.

7.3 Binding Effect. All covenants and agreements contained in this Agreement by
or on behalf of any of the parties hereto shall be binding upon and inure to the
benefit of the respective legal representatives, heirs, successors and permitted
assigns of the parties hereto.

 

6



--------------------------------------------------------------------------------

7.4 Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes and preempts all prior oral or written understandings and
agreements with respect to the subject matter hereof.

7.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

7.6 Amendment; Modification. No amendment or modification of this Agreement and
no waiver by any party of the breach of any covenant contained herein shall be
binding unless executed in writing by the party against whom enforcement of such
amendment, modification or waiver is sought. No waiver shall be deemed a
continuing waiver or a waiver in respect of any subsequent breach or default,
either of a similar or different nature, unless expressly so stated in writing.

7.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina, without
giving effect to provisions thereof regarding conflict of laws.

7.8 Arbitration. Except for disputes, controversies or claims under Article 6
and the Proprietary Agreement, any dispute, controversy or claim arising out of
or relating to this Agreement, including but not limited to its existence,
validity, interpretation, performance or non-performance or breach, shall be
decided by a single neutral arbitrator agreed upon by the parties hereto in
Wilmington, North Carolina in binding arbitration pursuant to the commercial
arbitration rules of the American Arbitration Association then in effect. The
parties to any such arbitration shall be limited to the parties to this
Agreement or any successor thereof. The written decision of the arbitrator shall
be final and binding and may be entered and enforced in any court of competent
jurisdiction. Each party waives any right to a jury trial in any such forum.
Each party to the arbitration shall pay its fees and expenses, unless otherwise
determined by the arbitrator.

7.9 Notices. All notices, demands or other communications to be given or
delivered hereunder or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been properly served if (a) delivered
personally, (b) delivered by a recognized overnight courier service, (c) sent by
certified mail, return receipt requested and first class postage prepaid, or
(d) sent by facsimile transmission followed by a confirmation copy delivered by
a recognized overnight courier service the next day. Such notices, demands and
other communications shall be sent to the address first set forth above, or to
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party. Date of
service of such notice shall be (i) the date such notice is personally delivered
or sent by facsimile transmission (with issuance by the transmitting machine of
a confirmation of successful transmission), (ii) the date of receipt if sent by
certified mail, or (iii) the date of receipt if sent by overnight courier.

 

7



--------------------------------------------------------------------------------

7.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

7.11 Descriptive Heading; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

      By:  

/s/ Fredric N. Eshelman

      Name:   Fredric N. Eshelman       Title:   Chief Executive Officer    

EMPLOYEE:

   

/s/ William J. Sharbaugh

        William J. Sharbaugh  

 

8



--------------------------------------------------------------------------------

ANNEX A

PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration and as a condition of my employment by Pharmaceutical Product
Development, Inc., a North Carolina corporation, or any affiliate, subsidiary,
successor or assigns, as the case may be (collectively referred to herein as the
“Company”), I hereby agree as follows:

1. “Proprietary Information” is information that was or is developed by, became
or becomes known by, or was or is assigned or otherwise conveyed to the Company,
and which has commercial value in the Company’s business. Proprietary
Information includes, without limitation, trade secrets, financial information,
product plans, customer lists, marketing plans and strategies, systems, manuals,
forecasts and other business information, improvements, inventions, business
strategies, business methods and practices, formulas, product ideas, biological
material and techniques for their handling and use, chemical and/or information
analysis and related products and data, computer programs and software, software
designs and documentation, source codes, algorithms, techniques, schematics,
know-how and data, and any other confidential or proprietary information of the
Company or its customers or clients which I have been, or may be exposed to, or
have learned or may learn of from time to time in connection with or as a result
of my capacity as an employee of or consultant to the Company, including during
the term of this Agreement. Proprietary Information shall not include
information that is, through no improper action or inaction by me, generally
available to the public. I understand that my employment creates a relationship
of confidence and trust between me and the Company with respect to Proprietary
Information of the Company or its customers which may be learned by me during
the period of my employment.

2. In consideration of my employment by the Company and the compensation
received by me from the Company from time to time, I hereby agree as follows:

(a) All Proprietary Information and all patents, copyrights, trade secret rights
and other rights (including throughout, without limitation, any extensions,
renewals, continuations or divisions of any of the foregoing) in connection
therewith shall be the sole property of the Company. I hereby assign to the
Company any rights I may have or acquire in such Proprietary Information. At all
times, both during my employment by the Company and after its termination, I
will keep in confidence and trust and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company.

(b) In the event of the termination of my employment by me or by the Company for
any reason, I shall return all documents, records, apparatus, equipment and
other physical property, or any reproduction of such property, whether or not
pertaining to Proprietary Information, furnished to me by the Company or
produced by myself or others in connection with my employment, to the Company
immediately as and when requested by the Company.

 

1



--------------------------------------------------------------------------------

(c) I will promptly disclose to the Company, or any persons designated by it,
all “Inventions”, which includes all improvements, inventions, formulas, ideas,
works of authorship, processes, computer programs and software, software designs
and documentation, algorithms, techniques, schematics, know-how data, whether or
not patentable, made or conceived or reduced to practice or developed by me,
either alone or jointly with others, during the term of my employment and for
six (6) months thereafter. To the extent the Company does not have rights
therein hereunder, such disclosure shall be received by the Company in
confidence and does not extend the assignment made in Section (e) below.

(d) During the term of my employment and for [*] thereafter, I will not
encourage or solicit any employee of the Company to leave the Company for any
reason or to devote less than all of any such employee’s efforts to the affairs
of the Company, provided that the foregoing shall not affect any responsibility
I may have as an employee of the Company with respect to the bona fide hiring
and firing of Company personnel.

(e) During the term of my employment and for a period of [*] thereafter, I will
not directly or indirectly solicit the business of any client or customer of the
Company which I have solicited, negotiated, contracted, serviced or had contact
with on the Company’s behalf for the [*] period prior to the termination of my
employment, whether voluntary or involuntary and with or without cause.

(f) I agree that all Inventions which I make, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by law, and, to the extent permitted by law, shall be “works made for
hire”. The Company shall be the sole owner of all patents, copyrights, trade
secret rights, and other intellectual property or other rights in connection
therewith. I hereby assign to the Company any rights I may have or acquire in
such Inventions. I agree to perform, during and after my employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in obtaining and enforcing patents, copyrights, trade secret
rights or other rights on such Inventions and/or any other Inventions I have or
may at any time assign to the Company in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. With respect to any and all matters arising
out of or relating to my employment or consultancy with the Company, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as my agents and attorneys-in-fact to act for and in my behalf and
instead of me, to execute and file any applications or related filings and do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trade secret rights or other rights thereon with the same
legal force and effect as if executed by me.

(g) I attach hereto a complete list of all Inventions or improvements to which I
claim ownership and/or that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete. If no such list is
attached to this Agreement I represent that I have no such Inventions and
improvements at the time of signing this Agreement. I understand that any such
list shall not contain information that breaches an obligation of
confidentiality with a former employer.

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

(h) I represent that my performance of all the terms of this Agreement will not
breach any agreement or obligation to keep in confidence proprietary information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict herewith or in conflict with my employment with the
Company.

3. The Company agrees that it will not request as part of my employment that I
divulge or make use of proprietary information of any of my former employers
that has commercial value to the former employer who developed such information.

4. I acknowledge that in the event of my breach or threatened breach of the
terms of this Agreement, the Company shall not have an adequate remedy at law
and shall, in addition to any other available rights and remedies, have the
right to obtain injunctive relief, including without limitation specific
performance.

5. This Agreement shall be effective as of the first day of my employment by the
Company, and shall be binding upon me, my heirs, executors, assigns, and
administrators, and shall inure to the benefit of the Company and any current
and future affiliates, subsidiaries, successors and assigns. This Agreement
supersedes any agreement which may have been previously made or executed by me
relating to this matter. This Agreement shall be governed by the laws of the
State of North Carolina (exclusive of conflicts of law provisions), which shall
be the venue for resolution of any dispute related to this Agreement. This
Agreement or any part thereof shall not be modified, amended, or waived except
by the written consent of the Company’s Chief Executive Officer or President.

 

Dated:             , 2007

       

 

      Name:   William J. Sharbaugh

Accepted and Agreed to:

      Company       By:  

 

      Name:  

 

3